Title: To James Madison from John Morrow, 2 March 1809
From: Morrow, John
To: Madison, James


Sir
House of Representatives March 2 1809
I have received a letter from Capt. George Hite of Jefferson County Virginia, stating his intention to apply for an appointment for his son Robert in some of the civil departments of the goverment of the United States, and requesting me to inform him if any opening should take place wherein his said son could get employment.
It appears that Mr. Hite, for reasons he has mentioned, did not contemplate that his letter would be laid before You Sir, nor am I sure that he will approve the measure, but as I will have no opportunity to make the enquiry he has requested, being shortly to leave the City, and presuming that a number of appointments will soon be made, and particularly that of secretary for the Illinois Territory, lately created, I have thought it most adviseable to inclose said letter, and to request that Robert Hite may be considered an applicant for the aforesaid appointment of secretary, or for some other appointment in the goverment which may be worthy of his acceptance. I am acquainted with this young man, and believe that his Father has not overrated his merits, and should he meet your approbation and succeed in his wishes, he will, as well as his Father and myself, be highly gratified. I am Sir with great regard Your Most Obt. Hble. Sert.
John Morrow
 
[Enclosure]
Dear Sir
Charles Town Febry 23rd. 1809
I wrote you a very hasty letter a few days ago requesting you to make some enquiry concerning the situation of my son Jacob, you will pardon me for calling your attention to that subject as it is one of a very interesting nature to my family, espetially to Mrs. Hite.
A late law of Virginia altering the judiciary sistem of this State, has disapointed a number of persons who expected to find employment under the former law, creating a superior court of law in each County, & giving the Judges the disposal of all the clerkships of the superior courts. Among the number of persons who hoped for employment in that way was my son Robert. I have thought of endeavouring to obtain for him some appointment under the government of the United States in some of its civil departments. But before I would make any effort to effect that purpose, I think it best to advise with my friends, and among others I solicit your cou[n]sel. Robert is a good clerk, has a mind in some degree enrichened with information, is attentive to business & free from dissipation. If any opening takes place wherin he could get employment you will confer a favour by giving me information thereof. If you will be good enough to make enquiry upon this subject you will oblige me. From the connexion which exists between Mr. Madison and myself I am detered from making any personal application to him least he might suppose that I was presuming upon that connexion. I think Robert fully quallified to perform the duties of a private secretary, or secretary in any of the Teritoreal governments. To your discretion I however submit the enquiry, if you can do any thing for him I am very confident that he will be as greatful as your obedient Humble Serv
Geo Hite
